FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit

                                                          August 12, 2016
                               PUBLISH                 Elisabeth A. Shumaker
                                                           Clerk of Court
                UNITED STATES COURT OF APPEALS

                      FOR THE TENTH CIRCUIT
                   _________________________________

UNITED STATES OF AMERICA,

      Plaintiff-Appellant,

v.                                               No. 15-6202

GREGORY C. WOMACK,

      Defendant-Appellee.

                   _________________________________

             Appeal from the United States District Court
                for the Western District of Oklahoma
                    (D.C. No. 5:98-CR-00084-C-1)
                  _________________________________


Submitted on the briefs. *

Steven W. Creager (Mark A. Yancey, United States Attorney, with him on
the briefs), Assistant United States Attorney, Office of the United States
Attorney, Oklahoma City, Oklahoma, for Plaintiff-Appellant.

Susan M. Otto, Federal Public Defender, Oklahoma City, Oklahoma, for
Defendant-Appellee.

                   _________________________________




*
     Oral argument would not materially aid our consideration of the
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). Thus, we
have decided the appeal based on the briefs.
Before T Y M K O V I C H Chief Judge, B A C H A R A C H and M O R I T Z,
Circuit Judges.
                    _________________________________


B A C H A R A C H , Circuit Judge.

                    _________________________________


      This appeal grew out of the sentencing and resentencing of Mr.

Gregory Womack, who was convicted of federal crimes involving the

manufacture and distribution of methamphetamine. In a prior appeal, we

upheld the initial sentence based on the sentencing guidelines in effect at

the time of the crimes. But after issuance of our decision, the U.S.

Sentencing Commission adopted two guideline amendments: Amendment

782 and Amendment 750. Amendment 782 lowered the base offense

levels for certain drug weights. But Amendment 750 had the opposite

effect for crimes involving methamphetamine, promulgating a revised

drug-equivalency table in which each gram of methamphetamine had a

higher marijuana-equivalent weight than when Mr. Womack had

committed his crimes.

      If both amendments were considered together, Mr. Womack’s

guideline range would remain what it had been at the time of the crimes.

If Amendment 782 were considered in isolation, though, the guideline




                                       2
range would be reduced and Mr. Womack would be eligible for a sentence

reduction.

      Mr. Womack successfully moved for a reduction in his sentence

under 18 U.S.C. § 3582(c)(2), arguing to the district court that the only

relevant amendment was Amendment 782. We disagree. In our view,

Amendment 750 was also relevant and precluded Mr. Womack from

obtaining a reduction in his sentence.

1.    The guideline range is based partly on drug weight, which
      involves a conversion to marijuana equivalents when multiple
      drugs are involved.

      In 1998, Mr. Womack was convicted of crimes involving

methamphetamine. Nonetheless, the district court found that Mr.

Womack’s relevant conduct also involved cocaine and marijuana. For

sentencing, all of these drugs could be considered. See U.S.S.G. § 2D1.1

applic. note 5 (2014). 1

      To incorporate these drugs into Mr. Womack’s sentence, the district

court had to quantify their weights. The court then added these weights

and used the total to calculate the guideline range; the greater the weight,



1
      We rely on the guidelines in effect when the district court granted
Mr. Womack’s motion for a sentence reduction. See U.S.S.G. § 1B1.10
applic. note 8 (2015) (requiring use of the version of the policy statement
in effect when the court reduces the sentence under 18 U.S.C. §
3582(c)(2)).

                                         3
the harsher the guideline range. See 21 U.S.C. § 841(b)(1) (2012);

U.S.S.G. § 2D1.1(c) (2014).

     When only a single drug is involved, calculation of the weight is

simple. But when multiple drugs are involved, they must be combined. To

combine these drug weights, the court must convert the various drugs

into an equivalent marijuana unit. See U.S.S.G. § 2D1.1, applic. note

8(B) (2014). The district court did so, converting all of the drug weights

to their marijuana equivalents and adding these figures.

2.   The district court imposed concurrent sentences of 360 months
     and 240 months.

     The sum was a marijuana equivalent of 33,592.6547 kilograms,

which corresponded to a final offense level of 42 and triggered a

guideline range of 360 months to life imprisonment. Using this guideline

range, the court imposed concurrent terms of 360 months and 240

months. On direct appeal, we held that the final offense level should have

been 40 (rather than 42) and that the marijuana equivalent should have

been roughly 26,000 kilograms (rather than 33,592.6547 kilograms).

Even with these corrections, however, we concluded that the guideline

range would have remained 360 months to life imprisonment. As a result,

we did not disturb the sentence.




                                     4
3.   The U.S. Sentencing Commission adopted two amendments to
     the guidelines, one reducing the base offense levels
     (Amendment 782) and the other increasing methamphetamine’s
     marijuana-equivalent weight (Amendment 750(A)).

     After the district court imposed the sentence, the U.S. Sentencing

Commission adopted two amendments to the guidelines. The first

amendment, Amendment 782, lowered the base offense levels

corresponding to certain drug weights. The second amendment,

Amendment 750(A), also lowered the marijuana equivalent for crack

cocaine by repromulgating the Drug Quantity and Drug Equivalency

Tables set forth in the Supplement to the 2010 Guidelines Manual. But

the repromulgation of that table increased the marijuana equivalents for

methamphetamine from what they had been when Mr. Womack had

committed his crimes.

     Mr. Womack downplays the effect on methamphetamine, arguing

that the amendment was designed to reduce penalties for crack cocaine.

That is true. Amend. 750, App’x C, vol. III, “Reason for Amendment”

(Nov 1, 2011). Regardless of the Sentencing Commission’s intent,

however, the amendment clearly increased methamphetamine’s

equivalent in marijuana units from the 1995 Drug Equivalency Table. We

are obligated to apply the clear text of Amendment 750(A) even if the

U.S. Sentencing Commission had focused on the marijuana equivalent of


                                    5
crack cocaine rather than methamphetamine. See United States v. Dell,

359 F.3d 1347, 1348 (10th Cir. 2004) (stating that we interpret the

sentencing guidelines “‘as if they were a statute’” and “follow[] their

language where it is clear and unambiguous”).

4.   In considering Mr. Womack’s motion to reduce his sentence,
     the district court applied Amendment 782, but not Amendment
     750.

     In seeking modification of the sentence, Mr. Womack urged the

district court to apply Amendment 782 but not Amendment 750. This

approach would have reduced the base offense level for the marijuana-

equivalent weight of the drugs considered at the initial sentencing. The

government responded that if Amendment 782 applied, so did

Amendment 750(A). The government’s approach would have (1) reduced

the base offense level for particular drug weights but (2) increased the

weight of the marijuana equivalent to 53,519.6547 kilograms. The

district court adopted Mr. Womack’s approach, holding that Amendment

782 applied and that Amendment 750(A) did not.

5.   We adopt the government’s approach, concluding that both
     amendments applied when Mr. Womack moved for a sentence
     reduction.

     The government appeals, challenging the district court’s decision

not to apply Amendment 750(A). This decision directly affects the

outcome: If the district court was right to consider Amendment 782 in

                                      6
isolation, Mr. Womack would be eligible for a sentence reduction; if the

district court should have applied both amendments, the guideline range

would remain the same and Mr. Womack would be ineligible for a

sentence reduction. As a result, we must determine whether both

amendments should have been considered.

     On this issue, we engage in de novo review rather than defer to the

district court’s approach. United States v. Gay, 771 F.3d 681, 685 (10th

Cir. 2014). As a result, we consider anew the process for determining

whether to reduce an offender’s sentence in light of new guideline

amendments. This process is spelled out in the guideline manual,

§ 1B1.10(b)(1), which requires the district court to determine the

amended guideline range that would have applied if certain amendments

had been in effect at the time of the sentencing. U.S.S.G. § 1B1.10(b)(1)

(2014). Those amendments include both Amendment 750(A) and

Amendment 782. See U.S.S.G. § 1B1.10(d) (2014) (“Amendments

covered by this policy statement are listed in Appendix C,” with the list

including Amendments 750(A) and 782). Thus, a straightforward

application of § 1B1.10(b)(1) requires the district court to consider both

Amendment 782 and Amendment 750(A).




                                     7
     Mr. Womack does not dispute that § 1B1.10(b)(1) requires

application of both amendments (782 and 750(A)). 2 Instead, Mr. Womack

argues that our prior appeal settled the issue of drug weight and that




2
      If we were to apply Amendment 782 but not Amendment 750(A),
some defendants would be assigned two base offense levels even though
the guidelines contemplate assignment of only a single base offense level
to each defendant. See U.S.S.G. § 2D1.1 applic. note 8(B) (2014) (“The
Drug Equivalency Tables . . . provide a means for combining different
controlled substances to obtain a single offense level.”). For example,
suppose a defendant originally sentenced under the 1995 Guidelines is
accountable for 3 kilograms of actual methamphetamine. Under Mr.
Womack’s approach, we would determine the base offense level by
applying Amendment 782, which refers to a table creating an equivalent
marijuana weight. This table assigns a defendant with 3 kilograms of
actual methamphetamine a base offense level of 36. But Amendment 782
also renumbers the drug quantity table and reassigns a base offense level
of 34 to the category of defendants with 3 kilograms of actual
methamphetamine. Thus, applying Amendment 782 alone would give our
hypothetical defendant two base offense levels: 34 and 36.

      Application of Amendment 750(A) would eliminate this anomaly by
replacing the 1995 drug quantity table. Under this new table, 3 kilograms
of actual methamphetamine creates a base offense level of 38. Then,
under Amendment 782, this base offense level is reduced two levels,
creating a single base offense level of 36.

      In short, applying both of the amendments, 782 and 750(A), results
in a single base offense level (36). Applying Amendment 782 alone
results in two different base offense levels (34 and 36), which is not
supposed to take place under the guidelines.

     Is this anomaly accidental or a sign of cleverness in the drafting of
Amendment 750(A)? It is hard to say. All we can safely say is that
confusion could easily arise in other cases if we were to apply
Amendment 782 without the related changes in Amendment 750(A).

                                     8
application of Amendment 750(A) would violate the Ex Post Facto

Clause of the U.S. Constitution. We reject both arguments.

      In Mr. Womack’s direct appeal, we stated that the relevant

marijuana equivalent was roughly 26,000 kilograms. United States v.

Womack, No. 99-6064, 202 F.3d 283, 2000 WL 4764, at *2 (10th Cir. Jan.

5, 2000) (unpublished table opinion). If we apply the new conversion

table, called for in Amendment 750(A), the marijuana equivalent would

roughly double. According to Mr. Womack, an increase in drug weight is

impermissible because of our determination of the drug weight in the

direct appeal. We disagree.

      In Mr. Womack’s direct appeal, we did not suggest that his crimes

involved approximately 26,000 kilograms of marijuana; our reference to

the drug weight was based on a calculation required under the 1995

guidelines. See id. (“If the 1995 guidelines had been applied, Mr.

Womack would only have been responsible for approximately 26,000

kilograms of marihuana equivalency . . . .”).

      When Mr. Womack asked the district court to modify the sentence,

the court had to recalculate the drug weight based on the law in existence

at that time. See United States v. Alvarez, 142 F.3d 1243, 1247 (10th Cir.

1998) (“[W]e will depart from the law of the case doctrine . . . when

controlling authority has subsequently made a contrary decision of the

                                      9
law applicable to such issues.”). By then, the U.S. Sentencing

Commission had enacted Amendment 750(A) and had made that

amendment retroactive. See U.S.S.G., App’x C, Vol. III, amend. 759

(Nov. 1, 2011) (making Amendment 750 retroactive). Thus, the district

court had to apply Amendment 750(A); nothing in our prior opinion

would suggest otherwise, for the law had changed between the direct

appeal and Mr. Womack’s filing of a motion to modify the sentence. In

these circumstances, the law-of-the-case doctrine does not prevent us

from applying Amendment 750(A) to Mr. Womack’s motion for a

sentence reduction. See United States v. Green, 764 F.3d 1352, 1357

(11th Cir. 2014) (stating that a prior appellate opinion, which noted that

the base offense level was 36, had not made a factual finding binding the

district court under the law-of-the-case doctrine), cert. denied,     U.S.

   , 135 S. Ct. 2819 (2015).

     Nor does application of Amendment 750(A) result in violation of

the Ex Post Facto Clause. This clause prohibits application of laws that

“inflict a greater punishment for the crime than was in . . . place at the

time the crime was committed.” United States v. Vernon, 814 F.3d 1091,

1103 (10th Cir. 2016), petition for cert. filed, __ U.S.L.W. __ (U.S. May

9, 2016) (No. 15-1368). But the Ex Post Facto Clause is not violated by a

guideline amendment that merely “narrows district courts’ discretion to

                                     10
decrease a defendant’s sentence” and does not disadvantage the

defendant by increasing the punishment for his crime. United States v.

Kurtz, 819 F.3d 1230, 1236 (10th Cir. 2016) (emphasis in original). 3

     That is the case here. Application of Amendment 750(A) does not

increase the punishment that Mr. Womack must suffer for his crimes.

Instead, applying the amendment simply narrows the district court’s

discretion to decrease Mr. Womack’s sentence under Amendment 782.

See U.S.S.G. § 1B1.10(a)(1) (2014) (allowing a district court to decrease

a defendant’s sentence based on an amendment affecting the applicable

guideline range). When both amendments are applied, Mr. Womack’s

guideline range has not increased; as a result, there is no ex post facto

violation.

6.   The district court should have dismissed the motion.

     If the district court had applied Amendment 750(A), as required,

Mr. Womack would have been ineligible for a reduction in his sentence.

As a result, Mr. Womack’s motion should have been dismissed for lack of

jurisdiction. See United States v. Graham, 704 F.3d 1275, 1279 (10th Cir.

2013) (stating that a defendant’s motion should be dismissed on



3
      We issued Kurtz during the pendency of this appeal. Thus, the
district court had no opportunity to consider the effect of Kurtz on the ex
post facto issue.

                                     11
jurisdictional grounds when the district court lacks power to modify the

sentence). Accordingly, we vacate the district court’s order and remand

with instructions to dismiss Mr. Womack’s motion based on a lack of

jurisdiction.




                                     12